 



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement between GLG Partners, Inc. (“GLG”) and Jeffrey M.
Rojek (the “Employee”) is made on this 9th day of January, 2008 (this
“Agreement”).
GLG and the Employee hereby agree to the employment of the Employee by GLG on
the following terms and conditions:

1.   Effective Date; Commencement of Employment.   1.1   This Agreement will not
be effective until it has been approved by the board of directors of GLG (the
“Board”). In the event that this Agreement is not approved by the Board on or
before March 18, 2008, then this Agreement will become null and void and without
any effect.   1.2   The Employee’s employment under this Agreement will commence
on March 18, 2008 (the “Start Date”).   2.   Title; Duties; Responsibilities.  
2.1   The Employee shall, during the term of his employment with GLG, but not
before the date set forth in clause 1.2, serve GLG in the capacity of Chief
Financial Officer. The Employee’s duties shall include, but not be limited to,
those typical of the chief financial officer of a financial services company,
and such other duties as may be required by GLG from time to time consistent
therewith, or where not, by agreement between the parties hereto.   2.2   During
the term of the Employee’s employment with GLG, the Employee shall:

  (a)   at all times and in all respects conform to and comply with the lawful
and reasonable directions of GLG, and, to the extent applicable to the Employee,
conform to and comply with all rules or codes of conduct and statements of
principle in force from time to time or required by any regulatory body in
relation to the business of GLG or any of its subsidiaries (collectively, the
“GLG Entities”);     (b)   unless prevented by sickness or other incapacity, or
otherwise as directed by GLG, devote the whole of his time, attention, and
abilities during hours of work (which shall be normal business hours and such
additional hours as may be necessary for the proper performance of his duties)
to the business and affairs of the GLG Entities;     (c)   work at GLG’s offices
in New York City, New York or such other place of business of GLG in the New
York City greater metropolitan area as GLG may reasonably require for the proper
performance of the Employee’s duties; provided that the Employee shall be
required to travel frequently and

 



--------------------------------------------------------------------------------



 



      for extended periods of time for business purposes, including to any other
office maintained by any of the GLG Entities; and     (d)   not, without the
prior written consent of GLG, directly or indirectly carry on or be engaged,
concerned, or interested in any other business, trade, or occupation that is in
competition with the business of any GLG Entity, other than as a holder directly
or through nominees of not more than three percent (3%) in the aggregate of any
class of shares, debentures, or other securities in issue from time to time of
any company that is publicly-traded on any recognized stock exchange.

2.3   The Employee shall not, without the prior written consent of GLG, either
directly or indirectly, publish any opinion, fact, or material, or deliver any
lecture or address, or participate in the making of any film, radio broadcast,
or television transmission, or communicate with any representative of the media
or any third party, (a) relating to the business or affairs of the GLG Entities,
or relating to any of their officers, employees, members, clients, suppliers,
distributors, agents, or shareholders, or (b) relating to the development or
exploitation of Intellectual Property (as defined in clause 10.1). For the
purpose of this clause 2.3, “media” shall include television (terrestrial,
satellite, and cable), internet, radio, newspapers, and other journalistic
publications. This clause 2.3 will not apply to communications made by the
Employee to the media or other third-parties to the extent that such
communications are consistent with the Employee’s duties to GLG.   3.   Salary.

3.1   During the term of the Employee’s employment with GLG, GLG will pay the
Employee a salary at a rate equal to a gross amount of $400,000 per annum, from
which tax and other withholdings will be deducted. This amount will be paid to
the Employee in equal monthly installments.   4.   Bonus.   4.1   The Employee
will, during the term of his employment with GLG, be eligible for a
discretionary bonus, payable, if at all, by GLG on an annual basis, from which
tax and other withholdings will be deducted. Bonuses are based on numerous
factors, including the performance of the GLG Entities and the Employee’s
individual contribution, and, except as otherwise set forth in this clause 4,
are not guaranteed. A Bonus, if any, is normally paid in January of the year
following the year in which such bonus is earned. Except for the bonus payments
set forth in clause 4.2, any bonus payable to the Employee may be conditioned
upon the achievement of performance goals established in accordance with Section
162(m) of the Internal Revenue Code, as amended (“Section 162(m)”).   4.2  
Notwithstanding anything to the contrary in clause 4.1, for each of the first
two years of the Employee’s employment with GLG, GLG will pay the Employee a
cash bonus

2



--------------------------------------------------------------------------------



 



    of no less than $600,000, from which tax and other withholdings will be
deducted. Such bonus will be paid to the Employee in 2009 and 2010,
respectively, but no later than 30 days after the first and second anniversaries
of the Start Date, as applicable. Each such bonus may be paid to the Employee in
more than one payment during the specified payment period.   4.3   In the event
that the Employee’s employment with GLG is terminated by GLG without Cause (as
defined in clause 8.3) before all of the bonus payments set forth in clause 4.2
are made to the Employee, then the Employee shall become entitled to receive any
remaining bonus payments under clause 4.2 at the time or times that such
remaining payment or payments would have been made to the Employee under clause
4.2 had his employment not been terminated. Any payments to be made under this
clause 4.3 shall be subject to the Employee’s duty to mitigate set forth in
clause 8.2.   4.4   In order to be eligible to receive any bonus under this
clause 4, except as otherwise provided in clause 4.3, the Employee must be
actively employed by GLG and not serving out any period of notice (such as the
notice period given prior to termination) on the date that that bonus is paid.  
5.   Equity Incentive Awards.   5.1   GLG will recommend to the Compensation
Committee of the Board (the “Compensation Committee”) that the Employee be
granted, on or about the Start Date, with a second grant to be made on or about
the first anniversary of the Start Date, an award of restricted stock that has a
value of $500,000, as determined in good faith by GLG at the time each such
award is granted (the “Equity Award”). For purposes of determining the value of
the Equity Award, such value will be calculated assuming a notional price equal
to the closing price of a share of GLG common stock on the last trading day
immediately preceding the respective date of grant. All or part of the Equity
Award may be conditioned upon the achievement of performance goals established
in accordance with Section 162(m).       The terms and conditions of the Equity
Award that GLG will recommend to be granted by the Compensation Committee to the
Employee on or about the Start Date are set forth in the restricted stock
agreement attached hereto as Exhibit A.   5.2   In addition to the awards set
forth in clause 5.1, the Employee may receive such other equity incentive awards
as the Compensation Committee may determine in its sole discretion from time to
time, and such awards may be conditioned upon the achievement of performance
goals established in accordance with Section 162(m). Such equity incentive
awards may include, without limitation, grants of stock options, stock
appreciation rights, restricted stock, and/or restricted stock units. The terms
and conditions of each equity incentive award will be set forth in a definitive
award agreement to be entered into by the parties hereto.

3



--------------------------------------------------------------------------------



 



5.3   Notwithstanding anything in this clause 5 to the contrary, the Employee
will only receive an equity incentive award if, at the time the award is
granted, he is actively employed by GLG and not serving out any period of notice
(such as the notice period given prior to termination).   6.   Expenses.   6.1  
GLG shall reimburse the Employee in respect of all reasonable travelling,
accommodation, and other similar out-of-pocket expenses wholly, exclusively, and
necessarily incurred by the Employee in or about the performance of his duties,
provided that any expense claims are supported by relevant documentation and are
made in accordance with GLG’s expenses policy from time to time in force.   7.  
Benefits and Vacation.   7.1   During the term of the Employee’s employment with
GLG, and provided that the Employee satisfies, and continues to satisfy, any
plan eligibility requirements, the Employee shall be entitled to participate in,
and receive benefits under, any pension benefit plan, welfare benefit plan
(including, without limitation, health insurance), vacation benefit plan, or
other employee benefit plan made available by GLG to its senior employees based
in its New York City offices. In addition, during the term of the Employee’s
employment with GLG, the Employee will be provided with fringe benefits to the
same extent that such benefits are provided by GLG to its senior management
employees. Any such plan or benefit arrangement may be amended, modified, or
terminated by GLG from time to time with or without notice to the Employee.   8.
  Termination of Employment.   8.1   By the Employee; Death. The Employee may
terminate his employment with GLG for any reason by giving to GLG not less than
twelve weeks of notice in writing. In the event that the Employee terminates his
employment without giving GLG the requisite notice under this clause 8.1, then,
in addition to any other remedy that GLG may have with respect to the Employee
for breach of this Agreement, the “Restriction Period” under clause 12.1.6 will
be extended for the number of days that is equal to the number of days by which
the Employee’s notice under this clause 8.1 is deficient (i.e., if the Employee
provides GLG will eight weeks of notice of termination, then the “Restriction
Period” will be extended by four weeks).       The Employee’s employment with
GLG will automatically terminate upon his death.   8.2   By GLG Without Cause.
GLG may terminate the Employee’s employment without Cause (as defined in clause
8.3) by giving to the Employee not less than twelve weeks of notice in writing.
Alternatively, GLG may, in its absolute discretion, elect to terminate the
employment of the Employee at any time with immediate effect by paying the
Employee in a lump sum his salary under clause 3.1 for twelve weeks in

4



--------------------------------------------------------------------------------



 



    lieu of providing the Employee with any advance notice of termination, from
which payment taxes and other withholdings will be deducted.       In the event
of a termination of the Employee’s employment by GLG without Cause on or before
the second anniversary of the Start Date, then, subject to clause 8.6, GLG shall
continue to pay to the Employee his salary under clause 3.1 through the second
anniversary of the Start Date, from which payments taxes and other withholdings
will be deducted. In such event, the Employee may also be entitled to additional
compensation pursuant to the terms of clause 4.3.       At all times while the
Employee is receiving payments under clause 4.3 or this clause 8.2 (or would be
receiving payments but for clause 8.6), the Employee shall have a duty to
mitigate the amount of such payments that GLG is obligated to pay to the
Employee by making a good faith effort to obtain alternative employment (or paid
work as a partner, consultant, or otherwise). Any compensation that the Employee
earns during such time period as a result of other employment or work as a
partner, consultant, or otherwise shall offset, on a dollar-for-dollar basis,
the amount of such payments that GLG otherwise would be obligated to pay to the
Employee under this Agreement. The Employee shall have an affirmative duty to
promptly notify GLG of any employment or other paid work that he obtains (and in
any event no later than seven days after obtaining such employment or other paid
work) while receiving payments under clause 4.3 or this clause 8.2. The failure
of the Employee to make a good faith effort to obtain such employment or other
paid work will be grounds for GLG to refuse to make any further payments under
clause 4.3 or this clause 8.2 and to recoup any payments under clause 4.3 and
this clause 8.2 that it has already made to the Employee.   8.3   By GLG With
Cause. The Employee’s employment may be terminated by GLG with Cause at any time
and without notice. “Cause” shall be deemed to exist if the Employee shall at
any time:

  (a)   be guilty of gross misconduct or be in material breach of any provision
of this Agreement; or     (b)   be in breach of regulatory requirements
(including any Securities Exchange Commission requirements) or internal
compliance rules of any GLG Entity consistent therewith that is applicable to
the Employee; or     (c)   have any required registration terminated or
cancelled by the Securities Exchange Commission or any other regulatory
authority governing financial services business in the United States or in any
other relevant jurisdiction; or     (d)   have any certification, registration,
license, or similar requirement to maintain his status as a certified public
accountant or a state-licensed accountant suspended, withdrawn, revoked, or
otherwise terminated,

5



--------------------------------------------------------------------------------



 



      provided that such suspension, withdrawal, revocation, or termination will
not be grounds to terminate the Employee with Cause if it occurs because of the
Employee’s failure to complete any necessary continuing professional education
hours or credits and such failure was consented to in advance and in writing by
GLG; or     (e)   be investigated (which includes any informal or formal stage
in any administrative, investigative, enforcement, adjudicative, disciplinary,
or judicial investigation or proceeding, but excludes any such investigation or
proceeding the subject of which is GLG and not the Employee) in the United
States by the Securities Exchange Commission, the Financial Industry Regulatory
Authority, Inc., or another government agency or regulatory body or authority,
or in any other relevant jurisdiction by a government agency or regulatory body
or authority, for a potential violation of securities laws, including any
insider trading rules, or any applicable rule or regulation of any governmental
agency or regulatory body or authority governing the financial services business
or people who work in such business, provided that, if such investigation has
been completed and results in a finding of no violation by the Employee, then,
to the extent that GLG has not yet exercised its right to terminate the Employee
with Cause as a result of such investigation, such investigation will no longer
be grounds for GLG to terminate the Employee with Cause; or     (f)   be guilty
of any serious negligence in connection with or affecting the business or
affairs of any GLG Entity for which the Employee is required to perform duties;
or     (g)   be guilty of conduct that brings or is likely to bring the Employee
or any GLG Entity into disrepute; or     (h)   be convicted of a criminal
offence for which the Employee may be arrested (other than a traffic violation
for which a non-custodial penalty is imposed); or     (i)   be in material
breach of any of the conditions or continuing obligations under clause 13.

8.4   GLG is not under any obligation to provide the Employee with any work, and
GLG may suspend the Employee or place him on a leave of absence without duties,
exclude the Employee from all or any premises of GLG, and/or require that the
Employee not contact any colleagues or clients, not work on any GLG matters or
projects, and not access electronic data in GLG’s offices via home computers,
modems, or otherwise, including, without limitation:

6



--------------------------------------------------------------------------------



 



  8.4.1   for any period in connection with any investigation into (a) any
alleged misconduct or neglect by the Employee or (b) any alleged action or
inaction that may constitute Cause under clause 8.3; or     8.4.2   for any
period not exceeding the applicable notice period after either party has given
notice of termination of employment;

    provided that throughout such period the Employee’s salary under clause 3.1
and benefits under clause 7.1 shall continue to be paid or provided by GLG in
accordance with those clauses. The Employee acknowledges and agrees that, during
any period of suspension, all obligations and duties of the Employee contained
in this Agreement (other than those suspended as set out in this clause 8.4)
will continue to have full force and effect.   8.5   GLG reserves the right to
condition any compensation under this clause 8, or the Employee’s right to
continue to receive salary and/or bonus for any portion of any notice period
under this clause 8 during which the Employee is not performing services, upon
the Employee’s execution of a full general release and such release becoming
effective.   8.6   To the extent that any amount payable under this Agreement
constitutes an amount payable under a “nonqualified deferred compensation plan”
(as defined in Section 409A of the Internal Revenue Code) following a
“separation from service” (as defined in Section 409A of the Internal Revenue
Code), including any amount payable under clause 4.3 or this clause 8, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment will not be made to the Employee until the day after the date that is
six months following the Employee’s “separation from service,” but only if the
Employee is deemed by GLG, in accordance with any relevant procedures that it
may establish, to be a “specified employee” under Section 409A of the Internal
Revenue Code at the time the Employee “separates from service.” This clause 8.6
will not be applicable after the Employee’s death.   8.7   Upon the termination
of his employment (for whatever reason and howsoever arising), the Employee
shall not at any time thereafter make any untrue or misleading oral or written
statement concerning the business and affairs of any GLG Entity, nor represent
himself or permit himself to be held out as being in any way connected with or
interested in the business of any GLG Entity (except as a former employee for
the purpose of communicating with prospective employers or complying with any
applicable law, or as a holder of any outstanding equity award granted to the
Employee).   9.   Confidential Information.   9.1   “Confidential Information”
means any information that belongs to any GLG Entity, or any of their clients or
suppliers, including, without limitation, Intellectual Property (as defined in
clause 10.1), technical data, market data, trade secrets, research,

7



--------------------------------------------------------------------------------



 



    business plans, product information, projects, services, client lists,
client preferences, client transactions, supplier lists, supplier rates,
hardware, technology, inventions, developments, processes, formulas, designs,
marketing methods and strategies, pricing strategies, sales methods, financial
information, transactional information, corporate and tax structures, revenue
figures, account information, credit information, financing arrangements,
information disclosed to the Employee by any GLG Entity in confidence directly
or indirectly, information that the Employee ought reasonably to understand is
confidential, and information in respect of which any GLG Entity is bound by an
obligation of confidence to a third party, and whether in writing (including via
email), orally, or by electronic records, drawings, pictures, or inspection of
tangible property.   9.2   The Employee acknowledges that, during the course of
his employment with GLG, the Employee will have access to Confidential
Information. The Employee agrees, both during the term of his employment with
GLG and following its termination, that he will hold the Confidential
Information in the strictest confidence, and that he will not use or attempt to
use, other than in the proper performance of the Employee’s duties, the
Confidential Information except for the benefit of the GLG Entities, and he will
not disclose any Confidential Information to any other person or entity without
the prior written authorization of GLG. The Employee shall use best endeavors to
prevent the unauthorized publication or misuse of any Confidential Information.
  9.3   The restrictions of clause 9.2 do not apply to any Confidential
Information that (a) has entered into the public domain other than by a breach
of this Agreement or other obligation of confidentiality of which the Employee
is aware, or (b) solely to the extent and for the duration required, is required
to be disclosed under a validly-issued court order and which disclosure the GLG
Entities, following the Employee’s immediate notification to GLG of such
requirement, are unable legally to prevent.   9.4   The Employee will be
required, and hereby agrees, to execute any additional confidentiality
agreements with any GLG Entity in such form as will be required by GLG or such
GLG Entity.   9.5   Following the termination of the Employee’s employment with
GLG, or at any time during its continuance upon request by GLG, the Employee
will promptly deliver to GLG and not keep in his possession, recreate, or
deliver to any other person or entity, any and all property that belongs to any
GLG Entity, or that belongs to any other third party and is in the Employee’s
possession as a result of his employment with GLG, including, without
limitation, any Confidential Information, computer hardware and software, palm
pilots, pagers, cell phones, blackberries, PDAs, other electronic equipment,
records, data, client lists and information, notes, reports, correspondence,
financial information, corporate information, account information, files, and
other documents and information, including any and all copies of the foregoing.

8



--------------------------------------------------------------------------------



 



10.   Intellectual Property.   10.1   “Intellectual Property” means any rights
in or to intellectual property including, without limitation, patents, trade
marks, service marks, design rights, copyrights, utility models, inventions,
drawings, rights in computer programs (including both object code and source
code), and whether registered or unregistered, applications for registration of
any of the foregoing and the right to apply for them in any part of the world,
and rights of like nature arising or subsisting anywhere in the world in
relation to all of the foregoing.   10.2   The Employee agrees that all
Intellectual Property that the Employee creates or discovers during the course
of or as a result of his employment with GLG and that relates to or is capable
of being used in the business of any GLG Entity shall vest automatically in and
belong exclusively to GLG or its nominee, and the Employee shall not have any
rights or licenses in such Intellectual Property except as explicitly granted in
writing to him by GLG.   10.3   If, at any time in the course of the Employee’s
employment with GLG, the Employee makes or discovers or participates in the
making or discovery of any Intellectual Property relating to or capable of being
used in the business of any GLG Entity, then the Employee shall immediately
disclose full details of such Intellectual Property to GLG, and at the expense
of GLG the Employee shall do all things necessary or desirable for obtaining
appropriate forms of protection for the Intellectual Property in such parts of
the world as may be specified by GLG and for vesting all rights in the same in
GLG or its nominee.   10.4   The Employee hereby irrevocably appoints GLG or its
nominee to be the Employee’s agent to sign any instrument, or to execute or do
any act, on the Employee’s behalf in order to give GLG or its nominee the full
benefit of this clause 10, and in favor of any third party a certificate in
writing signed by an officer of GLG that any instrument or act falls within the
authority of GLG conferred by this clause 10 shall be conclusive evidence that
such is the case.   10.5   The Employee hereby waives all of the Employee’s
moral rights, if any, in respect of any acts of any GLG Entity or any party
acting on its authority, in relation to any Intellectual Property that is the
property of or licensed to GLG, its nominee, or any GLG Entity by virtue of this
clause 10.   10.6   The Employee agrees that he will disclose to GLG in writing
prior to the Start Date all Intellectual Property that was made or discovered by
the Employee prior to such date, or that belongs to the Employee either solely
or jointly with others (each such item referred to as a “Prior Invention” and
collectively as “Prior Inventions”). Other than as so disclosed, the Employee
agrees and acknowledges that there are no Prior Inventions. If, in the course of
the Employee’s employment with GLG, the Employee incorporates a Prior Invention
into any product, software, business

9



--------------------------------------------------------------------------------



 



    material, process, service, or machine of any GLG Entity, then the GLG
Entities are hereby granted a non-exclusive, royalty-free, irrevocable,
perpetual, worldwide license (with the right to sublicense) to make, have made,
copy, modify, make derivative works of, use, sell, and otherwise distribute such
Prior Invention as part of or in connection with such product, software,
business material, process, service, or machine.   10.7   The Employee shall
keep and maintain adequate and up to date written records of all Intellectual
Property made or discovered by the Employee (either solely or jointly with
others) during his employment with GLG. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, or any similar format appropriate to the relevant Intellectual
Property and/or required from time to time by GLG. The records will be available
to and remain the sole property of GLG at all times, and the Employee shall not
perform any action with such records (other than to maintain them in an up to
date state) without the express permission of GLG, such permission to be at the
sole discretion of GLG.   10.8   All rights and obligations of the Employee
under this clause 10 shall continue in full force and effect after the
termination of his employment and shall be binding upon the Employee’s heirs,
assigns, and personal representatives.   11.   Further Obligations of the
Employee.   11.1   The Employee shall, during his employment with GLG and (where
appropriate) after its termination, comply (and, if applicable, shall procure
that his spouse and minor children shall comply) with all applicable rules of
law, regulations, and codes of conduct of any GLG Entity in effect from time to
time in relation to dealings in shares, debentures, or other securities, and the
Employee shall, in relation to any dealings in securities of foreign companies,
comply with all laws of any foreign state affecting dealings in the securities
of such companies.   11.2   The Employee represents that his employment with GLG
does not violate any prior agreement with a former employer or third party.
Should the Employee breach such representation, the Employee agrees to indemnify
the GLG Entities on demand for any and all damages (including, without
limitation, legal fees) that any GLG Entity incurs as a result of the Employee’s
breach of such representation.   12.   Restrictive Covenants.   12.1   For the
purpose of this clause 12, the following expressions shall have the following
respective meanings:

  12.1.1   “Business” means the management, investment management, and
investment advisory businesses, and the business of structuring, establishing,
marketing, distributing, and managing investment funds, as

10



--------------------------------------------------------------------------------



 



      carried on by any GLG Entity on the Employee’s employment termination
date.     12.1.2   “Intermediary” means (a) any person who, at any time during
the two years immediately preceding the Employee’s employment termination date,
promoted, marketed, advised, or arranged for investors in the services and/or
products (including investment funds) of any GLG Entity, (b) any person who,
during such two-year period, was a partner, member, employee, or agent of, or
consultant to, such Intermediary, or (c) any person who, during such two-year
period, was a partner, member, employee or agent of a client or prospective
client of any GLG Entity and who was working in the capacity of an Intermediary,
and in all cases, with which Intermediary the Employee had direct dealings on
behalf of any GLG Entity in connection with such Intermediary’s promoting,
marketing, advising, or arranging for investors in the services and/or products
(including investment funds) of any GLG Entity.     12.1.3   “Key Individual”
means any person who, at the Employee’s employment termination date, is employed
or engaged (including, without limitation, as a partner of member) by any GLG
Entity (a) with whom the Employee has had material contact during the course of
his employment with GLG, and (b) either (i) is employed or engaged in marketing
services and/or products (including investment funds), in managing fund assets,
as an analyst, or in a senior management position, or (ii) is in the possession
of Confidential Information, or (iii) is directly managed by or reports to the
Employee; and in the event that any person is found to have been solicited by
the Employee prior to the Employee’s employment termination date and such person
would have been a Key Individual on the Employee’s employment termination date
but for the actions of the Employee, then such person will also be considered to
be a Key Individual.     12.1.4   “Prospective Intermediary” means any person
(a) with whom or which any GLG Entity entered into negotiations or discussions,
or (b) on whom or which any GLG Entity expended a material amount of money, in
either case during the period of six months immediately preceding the Employee’s
employment termination date and to the knowledge of the Employee prior to his
employment termination date, and in either case, (i) with a view toward securing
introductions to others for the purpose of providing services or doing business
with such other persons, (ii) with whom or which person the Employee had direct
dealings on behalf of any GLG Entity, and (iii) which person does not
affirmatively indicate to the GLG Entities, prior to the Employee’s employment
termination date, that he, she, or it does not wish to become an Intermediary of
the GLG Entities.

11



--------------------------------------------------------------------------------



 



  12.1.5   “Restricted Area” means the United States, the United Kingdom, and
any other country in which the Employee has undertaken his duties for the GLG
Entities to a material extent at any time during the period of twelve months
immediately preceding the Employee’s employment termination date.     12.1.6  
“Restriction Period” means the period of the Employee’s employment with GLG,
plus (a) the period of twelve months for purposes of clauses 12.3, 12.4.1,
12.4.3, 12.4.6, 12.4.8, and 12.4.10, (b) the period of six months for purposes
of clauses 12.4.2 and 12.4.4, and (c) the period of eighteen months for purposes
of clauses 12.4.5, 12.4.7, and 12.4.9, with the time periods in clauses (a),
(b), and (c) calculated from the Employee’s employment termination date;
provided that the length of the post-employment period may be extended in
accordance with the terms of clause 8.1.

12.2   The Employee acknowledges that, during the course of his employment with
GLG, he will have (a) access to Confidential Information, and/or (b) influence
over or connection with existing and prospective clients, Intermediaries,
Prospective Intermediaries, employees, and other service providers of the GLG
Entities, and accordingly, having had the opportunity to take legal advice or
voluntarily having waived such opportunity, is willing to enter into the
covenants described in this clause 12 in order to provide the GLG Entities with
reasonable protection for those interests.   12.3   The Employee hereby
covenants with GLG that he will not, for the Restriction Period, without the
prior written consent of GLG in its sole and absolute discretion, either alone
or jointly with or on behalf of any person, directly or indirectly, carry on or
set up, or be employed or engaged by or in, or otherwise assist or be interested
in, in any capacity (except as a shareholder or other equity owner of not more
than three percent (3%) of the shares of any company whose shares are publicly
traded on any recognized stock exchange), a business that is carried on in
competition with the Business anywhere within the Restricted Area.   12.4   The
Employee hereby covenants with GLG that he will not, for the Restriction Period,
without the prior written consent of GLG in its sole and absolute discretion,
either alone or jointly with or on behalf of any person, directly or indirectly:

  12.4.1   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which has at any time during
the period of twelve months immediately preceding the Employee’s employment
termination date done business or dealt with, or received services from, any GLG
Entity as a client, and with whom or which the Employee shall have had dealings
during the course of his employment with GLG or any other service relationship
with the GLG Entities, other than clients that were

12



--------------------------------------------------------------------------------



 



      Business-related clients of the Employee (as opposed to clients of his
accounting practice) prior to the time he first provided services to any of the
GLG Entities;     12.4.2   in connection with the carrying on of any business
that is in competition with the Business, have business dealings with, provide
services to, or otherwise accept the custom of any person who or which is a
prospective client of any GLG Entity, by providing any service to, dealing with,
or doing business with such prospective client that is the same or substantially
similar to services and/or products (including investment funds) that had been
or are being marketed to such prospective client by any GLG Entity on the
Employee’s employment termination date or during the period of six months
immediately preceding such employment termination date, and of which marketing
the Employee is aware prior to his employment termination date, provided that,
prior to the Employee’s employment termination date, such prospective client has
not affirmatively indicated that he, she, or it does not wish to become a client
of the GLG Entities;     12.4.3   in connection with the carrying on of any
business that is in competition with the Business, have business dealings with
any Intermediary for the purpose of securing or seeking to secure from such
Intermediary the opportunity to provide to his, her, or its clients or
prospective clients any services and/or products (including investment funds)
that are the same or substantially similar to those provided by any GLG Entity,
or to place the business of any such client or prospective client with another
business that is in competition with the Business;     12.4.4   in connection
with the carrying on of any business that is in competition with the Business,
have business dealings with any Prospective Intermediary for the purpose of
securing or seeking to secure from such Prospective Intermediary the opportunity
to provide to his, her, or its clients or prospective clients any services
and/or products (including investment funds) that are the same or substantially
similar to those provided by any GLG Entity, or to place the business of any
such client or prospective client with another business that is in competition
with the Business;     12.4.5   in connection with the carrying on of any
business that is in competition with the Business, canvass, solicit, or
approach, or cause to be canvassed, solicited, or approached, for orders or
instructions in respect of any services and/or products (including investment
funds) of a type offered or provided by any GLG Entity, any person who or which
at the Employee’s employment termination date or at any time during the period
of twelve months prior to that date is a client of any GLG Entity, and with whom
or which the Employee shall have had dealings during the course of his
employment with GLG or any other service relationship with the GLG Entities,
other than

13



--------------------------------------------------------------------------------



 



      clients that were Business-related clients of the Employee (as opposed to
clients of his accounting practice) prior to the time he first provided services
to any of the GLG Entities;     12.4.6   in connection with the carrying on of
any business that is in competition with the Business, canvass, solicit, or
approach, or cause to be canvassed, solicited, or approached, for orders or
instructions in respect of any services and/or products (including investment
funds) of a type offered or provided by any GLG Entity, any person who or which
is a prospective client of any GLG Entity, to whom or which such services had
been or are being marketed on the Employee’s employment termination date or
during the period of six months immediately preceding such employment
termination date, and of which marketing the Employee is aware prior to his
employment termination date, provided that, prior to the Employee’s employment
termination date, such prospective client has not affirmatively indicated that
he, she, or it does not wish to become a client of the GLG Entities;     12.4.7
  in connection with the carrying on of any business that is in competition with
the Business, canvass, solicit, or approach, or cause to be canvassed,
solicited, or approached, any Intermediary for the purpose of securing or
seeking to secure from such Intermediary the opportunity to provide to his, her,
or its clients or prospective clients any services and/or products (including
investment funds) that are the same or substantially similar to those provided
by any GLG Entity, or to place the business of any such client or prospective
client with another business that is in competition with the Business;    
12.4.8   in connection with the carrying on of any business that is in
competition with the Business, canvass, solicit, or approach, or cause to be
canvassed, solicited, or approached, any Prospective Intermediary for the
purpose of securing or seeking to secure from such Prospective Intermediary the
opportunity to provide to his, her, or its clients or prospective clients any
services and/or products (including investment funds) that are the same or
substantially similar to those provided by any GLG Entity, or to place the
business of any such client or prospective client with another business that is
in competition with the Business;     12.4.9   solicit or endeavor to solicit
for employment or for the provision of service, or entice away or endeavor to
entice away from employment or other service relationship with the GLG Entities,
any Key Individual who, on the Employee’s employment termination date, is
employed or engaged by any GLG Entity, or who was so employed or engaged at any
time during the six months immediately preceding the Employee’s employment
termination date; or

14



--------------------------------------------------------------------------------



 



  12.4.10   hire or engage for services any Key Individual who, on the
Employee’s employment termination date, is employed or engaged by any GLG
Entity, or who was so employed or engaged at any time during the six months
immediately preceding the Employee’s employment termination date.

12.5   Notwithstanding anything to the contrary in this clause 12, following the
termination of the Employee’s employment with GLG, the Employee will be
permitted to (a) work for any certified public accounting firm, provided that
the Employee is not involved in (whether by working for, advising, consulting
with, or otherwise servicing) any aspect of such firm’s investment management or
investment advisory businesses, if any, including any such business conducted
through such firm’s subsidiaries or other related entities, and (b) service the
clients of any certified public accounting firm.   12.6   The Employee hereby
agrees that he will, at the cost of GLG, enter into a direct agreement or
undertaking with any GLG Entity whereby he will accept restrictions and
provisions corresponding to the restrictions and provisions in this clause 12 in
relation to such activities and such area and for such a period not exceeding
the Restriction Period as such GLG Entity may reasonably require for the
protection of its legitimate business interests.   12.7   The covenants
contained in this clause 12 are intended to be separate and severable and
enforceable as such, and to be enforceable to the fullest extent permissible
under the laws of each jurisdiction in which enforcement is sought. If any
restriction contained in this Agreement is for any reason held by a court to be
excessively broad as to duration, activity, geographical scope, or subject, then
such restriction will be construed, judicially modified, or “blue penciled” in
such jurisdiction so as to thereafter be limited or reduced to the extent
required to be enforceable in such jurisdiction in accordance with applicable
law. If any restriction contained in this Agreement is held to be invalid,
illegal, or unenforceable in any respect under any applicable law in any
jurisdiction, then such invalidity, illegality, or unenforceability will not
affect any other provision of this Agreement or any other jurisdiction, but such
restriction will be reformed, construed, and enforced in such jurisdiction as if
such invalid, illegal, or unenforceable restriction had never been contained in
this Agreement.   12.8   The Employee acknowledges that the remedy at law for
his breach of this clause 12 will be inadequate, and that the damages flowing
from such breach will not be readily susceptible to being measured in monetary
terms. Accordingly, upon a breach or threatened breach of this clause 12, GLG
will be entitled to immediate injunctive relief (or other equitable relief) and
may obtain a temporary order restraining any breach or further breach. No bond
or other security will be required to obtain such relief, and the Employee
consents to the issuance of such equitable relief. Nothing in this clause 12.8
will be deemed to limit GLG’s remedies at law or

15



--------------------------------------------------------------------------------



 



    in equity that may be pursued or availed of by GLG for any breach or
threatened breach by the Employee of any part of this clause 12.   12.9   The
covenants contained in this clause 12 have been agreed by the parties hereto to
be reasonable. The business of the GLG Entities is highly competitive, the terms
of this clause 12 are material to the parties’ willingness to enter into this
Agreement, and the terms and conditions of this clause 12 are not more
restrictive than is necessary to protect the legitimate interests of the GLG
Entities.   13.   Conditional Nature of Employment.   13.1   The Employee’s
employment with GLG is subject to the following conditions:

  (a)   validity and accuracy of all representations made by the Employee
regarding his educational, vocational, professional, and any other appropriate
qualifications, and upon request by GLG the Employee will be required to produce
any relevant documentation supporting such representations;     (b)   compliance
with any compliance regulations, codes of conduct, and personal investment
policies applicable to the Employee; and     (c)   the Employee’s successful and
continued registration with, to the extent applicable, the Securities Exchange
Commission and any other relevant government agency governing the financial
services business.

    The Employee recognizes that his employment may be terminated with or
without notice or payment in the event that such requirements fail to be
satisfied at any time during his employment with GLG.   14.   Miscellaneous.  
14.1   This Agreement constitutes the entire agreement and understanding between
GLG and the Employee and supersedes any other agreements, whether oral or
written, with respect to the subject matter of this Agreement. This Agreement
may only be modified or amended by a further agreement in writing signed by the
parties hereto.   14.2   This Agreement is governed by and shall be construed in
accordance with the laws of the State of New York without giving effect to its
conflict of laws principles.   14.3   Any action by the parties hereto related
to this Agreement may be instituted in any state or federal court having proper
subject matter jurisdiction located within the State of New York, or in any
other court in which jurisdiction is otherwise proper. Accordingly, the Employee
and GLG irrevocably and unconditionally (a) submit to the jurisdiction of any
such court and (b) waive (i) any objection to the laying of venue of any such
action brought in such court and (ii) any claim that any such action brought in
any such court has been brought in an inconvenient forum.

16



--------------------------------------------------------------------------------



 



14.4   This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original, and all such counterparts when taken together
shall constitute one and the same original.   14.5   GLG shall be entitled,
without notice to the Employee, at any time during his employment with GLG and
upon the termination of such employment, to set off and/or make deductions from
the Employee’s compensation or from any other sums due to the Employee from any
GLG Entity in respect of any overpayment of any kind made to the Employee or in
respect of any outstanding debt or other sum due from the Employee. In addition,
all payments made under this Agreement to the Employee will be subject to
applicable tax and other payroll withholdings.   14.6   Except to the extent
that applicable law requires that any specific action be taken or performed by
the Compensation Committee, or to the extent otherwise provided in this
Agreement, any action to be taken or performed, or direction or consent to be
provided, by GLG under this Agreement may be taken, performed, or provided by
either of GLG’s Co-Chief Executive Officers (or if there is only one Chief
Executive Officer, then by that individual).   14.7   Any waiver by GLG of any
provision, or any breach of any provision, of this Agreement shall not operate
or be construed as a waiver of any subsequent breach of such provision or any
other provision herein.   14.8   Due to the personal nature of the services
contemplated under this Agreement, this Agreement and the Employee’s rights and
obligations hereunder may not be assigned by the Employee. GLG may assign its
rights, together with its obligations hereunder, in connection with any sale,
transfer, or other disposition of all or substantially all of its business
and/or assets, provided that any such assignee of GLG agrees to be bound by the
provisions of this Agreement.

              GLG Partners, Inc.        
 
           
by:
  /s/ Noam Gottesman
 
Name: Noam Gottesman       Date: January 9, 2008      
 
  Title: Co-Chief Executive Officer        
 
           
by:
  Employee        
 
            /s/ Jeffrey M. Rojek       Date: January 9, 2008               
Jeffrey M. Rojek        

17